DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 6, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to include the pyrolytic carbon as part of the atomic ratio such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 5904778 to Lu et al in view of United States Patent Application No. 2007/0110975 to Schneweis is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0114567 to Nagayama in view of United States Patent Application No. 2007/0110975 to Schneweis.
In regards to Claim 1, Nagayama teaches a focus ring 14 Fig. 2, i.e., a part for manufacturing a semiconductor [0002, 0003], the part comprising a part of a plasma processing device [0003], including that of a focus ring 14 for the plasma processing device, the focus ring 14 made of silicon carbide [0022] with an additional composite of a layer 25 with is made out of a reinforced carbon fibers with filler/rubber [0039-0042], the layer 25 being a composite coating that has a thickness of 1.00 mm and used for thermal conductivity [0044, 0019-0061].
Nagayama does not expressly teach the composite includes SiC and C in which an atomic ratio between Si and C is 1:1.1 and 1:1.3 wherein C is present as pyrolytic carbon within SiC particles in the composite.
Schneweis teaches a part for manufacturing a semiconductor Fig. 1, 2 the part comprising: a CVD processing device [0002-0003], including one of a susceptor of the CVD processing device, the susceptor comprising a composite formed through coatings [0025-0030], the composite including SiC and C in which an atomic ratio between Si and C is 0.5:1 [0030], wherein C is present as pyrolytic carbon within SiC particles in the composite [0044-0050]. Schneweis teaches that varying the ratios of the pyrocarbon and silicon carbide on that carbon fibers changes the physical properties of the matrix to adjust for different, desired thermal conductivity levels [0054, 0012-0060], such that the ratio of the Si and pyrolytic carbon is a result effective variable.
It would be obvious to one of ordinary skill in the art, to have modified the composite layer of Nagayama (which has rubberized carbon fibers) with a composite of carbon fibers that also has a pyrolytic carbon with SiC matrix, as per the teachings of Schneweis. One would be motivated to do so to adjust for a different, desired thermal conductivity level. 
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a thermally conductive layer analogous to that of Nagayama out of SiC and pyrolytic carbon, as taught by Schneweis, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
Furthermore, it is noted that the ratio of Si and C is expressly is a result effective material, such that it would be obvious to change the range of Si and C. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Nagayama in view of Schneweis expressly teach the ranges as taught are result effective variables for adjusting the material’s thermal conductivity, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art at the time of the invention, and it would be obvious to change the atomic ratio of Si:C to 1:1.1 and 1:1.3. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 6, Nagayama teaches a focus ring 14 Fig. 2, i.e., semiconductor manufacturing part including a composite coating layer 25 [0002, 0003], the part comprising a part of a plasma processing device [0003], including that of a focus ring 14 for the plasma processing device, the focus ring 14 made of silicon carbide [0022] with an additional composite coating layer 25 with is made out of a reinforced carbon fibers with filler/rubber [0039-0042] on the focus ring, the layer 25 being a composite coating that has a thickness of 1.00 mm and used for thermal conductivity [0044, 0019-0061].
Nagayama does not expressly teach the composite includes SiC and C in which an atomic ratio between Si and C is 1:1.1 and 1:1.3 wherein C is present as pyrolytic carbon within SiC particles in the composite, the composite being formed through CVD.
Schneweis teaches a part for manufacturing a semiconductor Fig. 1, 2 the part comprising: a CVD processing device [0002-0003], including one of a susceptor of the CVD processing device, the susceptor comprising a composite formed through coatings [0025-0030], the composite including SiC and C in which an atomic ratio between Si and C is 0.5:1 [0030], wherein C is present as pyrolytic carbon within SiC particles in the composite [0044-0050]. Schneweis teaches that varying the ratios of the pyrocarbon and silicon carbide on that carbon fibers changes the physical properties of the matrix to adjust for different, desired thermal conductivity levels [0054, 0012-0060], such that the ratio of the Si and pyrolytic carbon is a result effective variable.
It would be obvious to one of ordinary skill in the art, to have modified the composite layer of Nagayama (which has rubberized carbon fibers) with a composite of carbon fibers that also has a pyrolytic carbon with SiC matrix, as per the teachings of Schneweis. One would be motivated to do so to adjust for a different, desired thermal conductivity level. 
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a thermally conductive layer analogous to that of Nagayama out of SiC and pyrolytic carbon, as taught by Schneweis, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
Furthermore, it is noted that the ratio of Si and C is expressly is a result effective material, such that it would be obvious to change the range of Si and C. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Nagayama in view of Schneweis expressly teach the ranges as taught are result effective variables for adjusting the material’s thermal conductivity, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art at the time of the invention, and it would be obvious to change the atomic ratio of Si:C to 1:1.1 and 1:1.3. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The resulting apparatus fulfills the limitations of the claim. 
 In regards to Claim 8, Nagayama teaches the part 14 is made from silicon carbide [0022] and graphite (in view of the teachings of Schneweis above).
In regards to Claim 10, Nagayama teaches the average thickness of the composite coating layer is 1 mm [0044], a value that fulfills the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 5904778 to a focus ring coating and United States Patent Application No. 2015/0376780 to Khaja et al which teaches an electrode coating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716